
	
		IIA
		109th CONGRESS
		2d Session
		S. J. RES. 36
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 8, 2006
			Mr. Kerry introduced the
			 following joint resolution; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		JOINT RESOLUTION
		Providing a strategy for stabilizing Iraq
		  and withdrawing United States troops.
	
	
		Whereas
			 the men and women of the Armed Forces have performed with valor, honor, and
			 courage in Iraq;
		Whereas
			 a national unity government and a comprehensive political agreement among
			 Shias, Sunnis, and Kurds are essential to end sectarian violence, undermine the
			 insurgency, and bring stability to Iraq;
		Whereas, on April 22, 2006, the Iraqi
			 National Assembly approved senior leaders of a national unity government,
			 including Jawad al-Mailiki as Prime Minister;
		Whereas, under the Iraqi constitution, the
			 Prime Minister has 30 days to form a government;
		Whereas
			 a comprehensive political agreement must resolve fundamental issues dividing
			 Iraqis and undermining stability, including federalism, oil revenues, the
			 militias, security guarantees, reconstruction, and border security;
		Whereas
			 reaching a comprehensive agreement that will help bring stability to Iraq is in
			 the best interests of Iraq’s neighbors, the region, and the international
			 community;
		Whereas
			 Iraq’s neighbors, representatives of the Arab League, and the international
			 community as represented by NATO, the European Union, and the permanent members
			 of the United Nations Security Council can assist in the process of bringing
			 about such a comprehensive agreement;
		Whereas
			 the commander of the Multinational Forces-Iraq, General George Casey, testified
			 before the Committee on Armed Services of the Senate on September 29, 2005,
			 that [i]ncreased coalition presence feeds the notion of occupation …
			 contributes to the dependency of Iraqi security forces on the coalition … [and]
			 … extends the amount of time that it will take for Iraqi security forces to
			 become self-reliant;
		Whereas
			 the overwhelming majority of Iraqis wants the United States forces to withdraw
			 from Iraq;
		Whereas
			 the Armed Forces have established a training program for the security forces of
			 Iraq that continues to make possible the assumption of security
			 responsibilities by such security forces; and
		Whereas
			 the withdrawal of United States forces under a schedule agreed upon with the
			 new Government of Iraq would strengthen and legitimize that government, enable
			 the Iraqis to become more self-reliant, and undermine support for the
			 insurgency: Now, therefore, be it
		
	
		That—
			(1)United States forces shall be withdrawn
			 from Iraq at the earliest practicable date if Iraqis fail to form a national
			 unity government by May 22, 2006;
			(2)if Iraqis form a national unity government
			 by May 22, 2006—
				(A)the United States shall reach an agreement
			 as soon as possible with such government on a schedule for the withdrawal of
			 United States combat troops from Iraq by December 31, 2006, leaving only forces
			 that are critical to completing the mission of standing up Iraqi security
			 forces; and
				(B)the President shall consult with Congress
			 on this schedule and shall present such withdrawal agreement to Congress
			 immediately upon completion of the agreement;
				(3)the President, not later than 30 days after
			 the date of the formation of a new national unity government in Iraq, should
			 convene a summit that includes the leaders of that government, leaders of the
			 governments of each country bordering Iraq, representatives of the Arab League,
			 the Secretary General of the North Atlantic Treaty Organization,
			 representatives of the European Union, and leaders of the governments of each
			 permanent member of the United Nations Security Council, for the purpose of
			 reaching a comprehensive political agreement for Iraq that addresses
			 fundamental issues including federalism, oil revenues, the militias, security
			 guarantees, reconstruction, economic assistance, and border security;
			 and
			(4)the United States should maintain an
			 over-the-horizon military presence to prosecute the war on terror and protect
			 regional security interests.
			
